ORlGlNAL PROCEEDlNG

ORDBR GRANTlNG PETlTlON TO RESlGN AND SURRENDER LICENSE
(By: Moon, C.J., Nakayama, Acoha, Duffy, and Recktenwald, JJ.}

Upon consideration of Petitioner Silas Russell DeRoma’s
Petition to Resign and Surrender License, the attached
affidavits, and the lack of objections by the Office of
Disciplinary Counsel, it appears that the petition complies with
the requirements of Rule l.lO of the Rules of the Supreme Court
of the State of Hawafi (RSCH). Therefore, g

lT IS HEREBY ORDERED that the petition is granted.

IT IS FURTHER ORDERED that Petitioner DeRoma shall
return his original license to practice law to the Clerk of this
court forthwith. The Clerk shall retain the original license as
part of this record. Petitioner DeRoma shall comply with the
notice, affidavit, and record requirements of sections (a), (b),
(d), and (g) of RSCH 2.l6.

lT IS FlNALLY ORDERED that the Clerk shall remove the
name of Silas Russell DeRoma, attorney number 8527, from the roll
of attorneys of the State of Hawafi, effective with the filing
of this order.

DATED: Honolulu, HawaiUq January 7, 20lO.

W-»

bLul¢aL1“T¢wMH41Qw%»

@`“""‘”“T

@éw\€»0w@&,9v

  A¢¢M M¢ae¢ éw»»€¢/